Name: Council Regulation (EEC) No 779/80 of 27 March 1980 amending, as regards the French franc, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3 . 80 Official Journal of the European Communities No L 85/45 COUNCIL REGULATION (EEC) No 779/80 of 27 March 1980 amending , as regards the French franc , Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agri ­ culture ( 3 ), as last amended by Regulation (EEC) No 2835/79 (4), fixed representative rates for, among others, the French franc ; whereas in the pigmeat sector such rate has already taken effect ; whereas, in the case of other sectors, it was to have taken effect at the beginning of the 1980/ 81 marketing year ; whereas it appears appropriate , in the light of present economic reality, to provide for entry into effect on 1 April 1980 of the aforesaid representative rate for the milk and milk products sector and the beef and veal sector ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency involved , it is appro ­ priate to adopt the measures envisaged in accordance with the conditions laid down in Article 3 (2) of Regu ­ lation No 129 , HAS ADOPTED THIS REGULATION : Article 1 Article 2a (3) (c) of Regulation (EEC) No 878/77 is replaced by the following : '(c) the representative rate of 1 French franc = 0-173343 ECU shall apply with effect from :  1 October 1979 for the pigmeat sector,  1 April 1980 for the milk and milk products sector and the beef and veal sector,  1 July 1980 for the isoglucose sector,  1 August 1980 for the eggs, poultry, ovalbumin and lactalbumin sector,  16 December 1980 for the wine sector, however, other dates may be fixed for distilla ­ tion operations,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for the other products for which there exists a marketing year,  the beginning of the 1980/81 milk year in all other cases. Article 2 This Regulation shall enter into force on 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Council The President G. MARCORA (!) OJ No 106, 30 . 10 . 1962 , p . 2553/62. ( 2 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( 3 ) OJ No L 106, 29 . 4 . 1977 , p. 27 . ( 4 ) OJ No L 320 , 15 . 12 . 1979 , p . 58 .